Citation Nr: 1415508	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-31 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to November 1997.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the RO.  

In March 2014, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  


FINDING OF FACT

The Veteran's left knee disorder, currently diagnosed as arthritis, is the result of a preservice disorder which underwent an increase in pathology due to a combat-related injury.  


CONCLUSION OF LAW

The criteria have been met for service connection for left knee arthritis on the basis of aggravation.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.306(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a left knee disability, primarily diagnosed as arthritis.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

The evidence shows that the Veteran entered service with a history of a left disorder.  Although not symptomatic, it was noted that he had undergone left knee surgery in 1985.  Thus, his history of a left knee disorder was noted at the time he entered the service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In this case, the Veteran reports that he experienced intermittent left knee pain during service, in part, due to an injury sustained during combat operations in Mogadishu, Somalia in 1993.  He states that during Operation Restore Hope, he injured the knee scaling a wall.  

The Veteran's award of the Combat Action Ribbon attests to his participation in combat; and the claimed left knee injury is entirely consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.   Given the special considerations which attend the cases of combat veterans, the Board finds that the Veteran did reinjure his left knee during combat in service.  38 U.S.C.A. § 1154(b).  Following the injury, the Veteran reported that he experienced intermittent knee pain during the remainder of service.  Although he was only treated for left knee pain on one occasion, November 1995, he states that he took a great deal of Motrin in order to function and that he did not often seek medical treatment during service.  That assertion is entirely credible and is  supported by the relatively few treatment records compiled during his almost 7 years on active duty.  

In July 2008, the Veteran was examined by VA to determine the nature and etiology of the Veteran's left knee disorder.  Following the examination, the diagnosis was tricompartmental degenerative changes.  The examiner opined that there had been no increase in the Veteran's left knee pathology in service beyond that which was considered normal for an individual who had undergone a left medial meniscectomy prior to service.  Therefore, the VA examiner concluded that the Veteran's left knee disability was unrelated to service.

In August 2009, S. H. C., M.D., the Veteran's private treating orthopedic surgeon provided a counterweight to the VA opinion, when he stated that the Veteran's left knee arthritis related back to his remote left knee injury and his military duty.  Dr. C's opinion provides an approximate balance of evidence both for and against the claim that the Veteran's left knee arthritis had its onset in service.  Under such circumstances, all reasonable doubt is resolved in favor of the veteran, and the appeal will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for left knee arthritis is warranted and represents a full grant of benefits sought on appeal.  


ORDER

Entitlement to service connection for left knee arthritis is granted.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


